DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood what is meant by the limitation “determine…a set of top features…wherein top features that are most likely to be useful for machine learning classification.”  More specifically, it is unclear how this usefulness is being determined and what type of classification is being performed by the machine learning process (i.e., how can it be determined if a feature is useful if the objective of the machine learning process is not disclosed?).  For the purposes of examination, Examiner will interpret this limitation as “determine…a subset of features…wherein the subset of features are associated with a machine learning process.”  Also, all instances of “top features” will be treated as “subset of features.”
It is not understood what is meant by “add..a feature user interface configuration…to an overall machine learning guided user interface configuration.”  More specifically, it is not understood what is meant by “machine learning guided” in this context.  A machine learning model or classifier is not explicitly required to be implemented by the processor and memory of claim 1, only that machine learning provides guidance in implementing a user interface and that the determined top features are useful in classification.  How this guidance is performed is not understood.  It is unclear whether the “machine learning classification” and “machine learning guided user interface” relate to the same machine learning process.    For the purposes of examination, Examiner will interpret “machine learning guided user interface configuration” as any user interface which performs a process associated with a machine learning process.
It is unclear what is meant by “overall” in the context of claim 1 since overall must relate to the sum of parts.  It cannot be determined by the claim language what the parts of the machine learning guided user interface configuration are and how they are encompassed by the use of “overall.”  For the purposes of examination, examiner will omit the term “overall.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2015/0066593).
For claim 1, Huang teaches a machine learning guided user interface configuring apparatus, comprising: 
a memory (computer-readable storage medium of [0004]); 
a component collection in the memory (components comprising machine instructions, [0004]), including: a user interface configuring component (component which implements Figure 3); 
a processor disposed in communication with the memory ([0004]), and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the user interface configuring component, stored in the memory ([0004] and [0049]), to: 
obtain, via at least one processor, a user interface configuration request (request for content when loading a webpage, e.g., 218 of Figure 2 and [0045]), wherein the user interface configuration request is associated with a dataset (device identifier data, Abstract, [0018]-[0019] and [0070]) comprising a set of features (content selection parameters corresponding to one or more values from the device identifier data, [0016]); 
determine, via at least one processor, a subset of features associated with the dataset (features required for eligibility which are input into the interface of Figure 3, [0049]-[0052]), wherein the subset of features are associated with a machine learning process (as understood by examination of Figure 4 and [0059]-[0068]); 
add, via at least one processor, a feature user interface configuration (interface of Figure 3) associated with each feature in the subset of features (e.g., acceptable  to an overall machine learning guided user interface configuration (as understood by examination of Figures 3 and 4); and 
provide, via at least one processor, the overall machine learning guided user interface configuration for a user (provide content to webpage, e.g., 218 of Figure 2).
For claim 2, Huang further teaches that:
the dataset comprises log level data associated with an advertising campaign ([0001] and [0025]).
For claim 3, Huang further teaches that:
the subset of features associated with the dataset is retrieved from a repository associated with the advertising campaign (402, 404, 406, 408 of Figure 4).
For claim 4, Huang further teaches that:
the subset of features associated with the dataset is specified via a tool configuration setting associated with a tool (410, Figure 4), wherein the tool configuration setting is determined based on a prior analysis of features data associated with the dataset ([0060]).
For claim 5, Huang further teaches that:
instructions to determine a set of top features associated with the dataset further comprise instructions to: 
partition, via at least one processor, contents of the dataset into a features dataframe (parameter values, 506 of Figure 5) and a labels dataframe (percentiles, 506 of Figure 5); 
determine, via at least one processor, a score for each feature in the features dataframe based on the dependence of a feature on the contents of the labels dataframe (precision factor, 510 of Figure 5); and 
determine, via at least one processor, the subset of features in the features dataframe based on the determined scores (highest scoring features based on precision factor, [0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kitts et al (US 2018/0108049).
For claim 6
However, Kitts teaches a feature user interface configuration is pre-built for each feature that is selectable as a top feature (e.g., drop down box for gender and age, Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have a pre-built feature configuration for each of Huang’s subset of features in a feature user interface in order to provide a user a means to customize Huang’s content selection process.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 7, Huang teaches the limitations of claim 1 but fails to teach the limitations of claim 7.  
However, Kitts teaches a feature user interface configuration (Figure 1) facilitates configuring how to set bids for a campaign depending on the associated top feature's value (as understood by examination of Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have a feature user interface configuration configure how to set bids for a campaign in order to set bids based on Huang’s predicted content parameter values.  
For claim 8, Huang teaches the limitations of claim 1 but fails to teach the limitations of claim 8.  
However, Kitts teaches a user interface configuration facilitates configuring how to set bids for a campaign based on a multidimensional space comprising dimensions corresponding to the set of top features  (as understood by Figures 1-5 and 10-20).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to configure bidding using a user interface based on a multidimensional space as claimed with Huang’s subset of features in order to optimize a bidding strategy, as taught by Kitts.
For claim 9, Huang teaches the limitations of claim 1 but fails to teach the limitations of claim 9.  
However, Kitts teaches a user interface configuration is configured to include a bid curve optimized based on top features data associated with the determined set of top features (as understood by examination of Figures 1 and 10-20).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a bid curve optimized based on Huang’s subset of features into Huang’s user interface (Figure 3) in order to optimize a bidding strategy.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Kitts.
For claim 10, Huang teaches the limitations of claim 1 but fails to teach the limitations of claim 10.
However, Kitts teaches :
obtain optimization input from the user (available objectives, Figure 1); 
determine campaign optimization input parameters specified via the optimization input (drop down boxes in Figure 1); 
optimize a bid curve for a campaign associated with the dataset based on the campaign optimization input parameters and top features data associated with the set of top features (Figures 10-20, [0382]-[0402]); and 
provide a user interface configuration that includes the optimized bid curve for the user (Figures 6 and 10-20).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to configure a campaign optimization using a user interface based on Huang’s subset of features in order to optimize a bidding strategy.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Kitts.
For claim 11, Huang as modified by Kitts teaches all of the limitations of claim 10 as cited above and Kitts further teaches:
the campaign optimization input parameters include changes to the subset of features utilized for optimization (as understood by Figure 3 of Huang and Figure 1 of Kitts).
For claim 12, Huang as modified by Kitts teaches all of the limitations of claim 10 as cited above and Kitts further teaches:
the campaign optimization input parameters include changes to data points of the bid curve (changes between, e.g., Figures 11 and 12).
For claim 13, Huang as modified by Kitts teaches all of the limitations of claim 10 as cited above and Kitts further teaches:
translate, via at least one processor, the optimized bid curve into commands (e.g., decline to bid signal and calculation of bids, Figure 6), wherein the translated commands define a bid value for a given set of top features values (as understood by the combination of Huang and Kitts); and provide, via at least one processor, the translated commands to a third party .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kitts and Browne et al (US 2018/0293517).
For claim 14, Huang as modified by Kitts and Browne teaches all of the limitations of claim 13 as cited above but fail to teach a Bonsai tree format as claimed.
However, Browne teaches a Bonsai runtime environment for AI models with advantages such as compatibility with popular machine learning frameworks, simplified development and collaboration across teams, and graph representations of learning tasks ([0045]- [0046]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to output the bid and decline to bid signals taught by the combination of Huang and Kitts using a Bonsai tree format in order to use the Bonsai runtime environment for the advantages as taught by Browne.
For claim 15, Huang as modified by Kitts and Browne teaches all of the limitations of claim 13 as cited above but fail to teach JSON format as claimed.
However, Browne teaches the use of ReST API, a Representational State Transfer Application Programming Interface, which uses standards such as JSON, to interact with external blocks of code ([0099]-[0105]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the combination of Huang and Kitt using a ReST API to translate between different types of coding within a communication protocol, as evidenced by Browne.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123